 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTama Meat Packing Corp. and Amalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO, Local P-46. Case 18-CA-5065June 10, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDWALTHEROn February 7, 1977, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,1andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Tama MeatPacking Corp., Tama, Iowa, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.I The Respondent has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Theabove-captioned matter was heard before me on Novem-ber 16 and 17, 1976, in Marshalltown, Iowa. On July 21,1976, Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Local P-46 (herein calledthe Union), filed a charge against Tama Meat PackingCorp. (herein called Respondent) alleging violations ofSection 8(a)(1), (3), and (4) of the National LaborRelations Act, as amended, herein called the Act. Acomplaint and notice of hearing issued on September 2,1976, alleging, inter alia, that Respondent violated Section8(a)(1), (3), and (4) of the Act in refusing to transfer itsemployee, Richard Thomas, to the position of utility man;in denying Richard Thomas transfer to the position of230 NLRB No. 24"backsaw" operator; and thereafter unlawfully suspendingand discharging him. Respondent denied the allegations ofthe complaint and alleges that Thomas was suspended anddischarged for cause; that its failure to transfer him to theposition of utility man was due to the abolition of thatclassification; and that its denial of transfer to the positionof backsaw operator occurred because Thomas was alreadydischarged. Briefs were duly filed on January 7, 1977, byboth General Counsel and Respondent. Upon the entirerecord, particularly my observation of the witnesses andtheir demeanor, and after due consideration of the briefsfiled herein, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I findthat Respondent, at all material times, has been and is acorporation organized under and existing by virtue of thelaws of the State of Iowa, maintaining a principal place ofbusiness in Tama, Iowa, where it has been engaged in thebusiness of nonretail processing and distribution of meatand meat products. During the year ending December 31,1975, a representative period of Respondent's operations,Respondent processed, sold, and distributed at its Tama,Iowa, facility goods valued in excess of $50,000 of whichgoods valued in excess of $50,000 were shipped from saidfacility directly to points located outside the State of Iowa.During the same period, it purchased and had transportedto the said Iowa facility goods valued in excess of $50,000which were transported to said facility directly from pointsoutside the State of Iowa. Respondent admits, and it isfound, that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.I1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent admits, and I findthat the Union is, and has been at all times material herein,a labor organization within the meaning of Section 2(5) ofthe Act.ii. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundTama Meat Packing Corp., a beef slaughterhouse,commenced operations on or about September 27, 1971,having hired employees as early as May 1971. RichardThomas, the alleged discriminatee herein, was hired inOctober 1971. The alleged unfair labor practices occurredat Respondent's plant in Tama, Iowa.On September 30, 1976, the Board issued an Order andDirection of Second Election in Cases 18-CA-4809 and18-RC-10677, wherein it directed, inter alia, that anelection conducted between the parties herein on Decem-ber 5, 1975, on a petition for certification filed by theCharging Party relating to a production and maintenance116 TAMA MEAT PACKING CORP.unit of Respondent's Tama, Iowa, employees, be set asideand a new election be held.' The Board's decision andorder, finding that Respondent violated Section 8(a)(l) ofthe Act in various respects and forbidding repetition ofthese violations, issued upon Respondent's failure to fileexceptions to the Decision of Administrative Law JudgeJosephine H. Klein in the above-consolidated case, whichDecision was issued on August 10, 1976, after hearings heldMay 3 -5, 1976. The 8(a)(1) violations found includedRespondent (I) having announced an unlawful wageincrease; (2) impressing employees with the futility ofselecting the Union as their statutory representative andthe inevitability of a strike and violence in the event ofunionization; (3) stating that it would not bargain with theUnion; (4) threatening employees with the loss of employ-ment and other benefits in the event of a strike; (5)unlawfully interrogating employees concerning their unionsympathies; and (6) unlawfully giving employee Richard L.Thomas two written warnings of disciplinary action onSeptember 12 and December 17, 1975, because of hisactivities on behalf of the Union.2 It was to these findingsand conclusions and the Direction of Second Election thatRespondent failed to take exceptions. Included in theaffirmative action recommended by the AdministrativeLaw Judge and adopted, pro forma, by the Board was adirection to Respondent to expunge from its records anyand all copies of and references to the warning noticesgiven to employee Richard Thomas on September 12 andDecember 17, 1975.B. Richard L Thomas; Union ActivitiesThere is no dispute that Thomas was among Respon-dent's first employees, employed in October 1971, as a"flanker" at $3.50 an hour. He was discharged, allegedlyfor cause, on July 22, 1976, at which time his pay was $5.75an hour. It is also undisputed that he was first suspendedon July 19, 1976; that his supervisor at all material timeswas Stanley Sasker; and that his employment record withRespondent carried no adverse comments except for thetwo unlawfully motivated warnings of late 1975, supra.Thomas' union activity began in May or June 1975 whenhe requested the Charging Party's president to organizeRespondent's plant. On September 29, 1975, the Unionsent to Respondent, in care of Respondent's president,Milton L. Whittington (who had become Respondent'spresident in March 1975), a letter which advised Whitting-ton that the employees of Respondent had created anorganizing body and elected a shop steward in an effort toorganize Respondent's employees. Among the six membersof the organizing committee elected by these employees ofRespondent was Richard Thomas. It also appears that,together with a union agent (Fred Curler), and RichardThomas' brother, Ed Thomas, Richard Thomas was a chiefdistributor of union membership cards and a chief collectorof the executed cards. In this September 1975 election forunion committeemen, Richard Thomas received the mostI The underlying facts, contained in the Administrative Law Judge'sDecision, show that the Charging Party herein also lost a Board-conductedelection in the same unit in December 1973.2 The first warning notice (G.C. Exh. 4) accused Thomas of physicallythreatening coemployee Kenneth Dahlman, and the second warning noticevotes and was named chief steward. Thereafter, until hisdischarge on July 22, 1976, Richard Thomas wore on thefront of his work helmet a red sticker (described as theunion "steward" sticker measuring somewhat larger than asilver dollar) and, at the back of his helmet, a yellow stickershowing his membership in the Union. While othercommitteemen and other employees from time to timewore the red steward sticker and the yellow unionmembership sticker, the undisputed testimony is thatThomas was the only employee who, after the Board-conducted December 5, 1975, election, which the Unionlost, wore both of them. On November 20, 1975, prior tothe Board-conducted election, Thomas wrote a letter to allunit employees answering alleged misstatements by Re-spondent. Thomas urged all employees to vote for theUnion. The record also shows that, while there had beenapproximately six union meetings held prior to theDecember 5, 1975, Board-conducted election, after theelection there was only one meeting. That meeting, held atthe end of December 1975, was attended by 8 to 10employees and it related only to a discussion of whetherthe Union would file unfair labor practice charges againstRespondent.It is further undisputed that, at the May 1976 consolidat-ed hearings before Administrative Law Judge JosephineKlein, Thomas was a prominent witness, testifying both inthe direct case and in rebuttal.C. The Instant Unfair Labor Practices1. The failure to transfer Thomas to the job ofutility man or utility butcherParagraph 5(a) of the complaint alleges that, during lateJune or early July 1976, Respondent unlawfully deniedRichard Thomas a transfer to the position of "utility man."Whatever the exact contours of the functions of a "utilityman" or "utility butcher," the evidence shows that, amongduties of that classification, the utility man fills in for anyother employee who is sick, temporarily injured, onvacation, or fatigued and in need of a spell of rest. Theutility man requires knowledge of all or almost all of theskills involved in Respondent's production unit and isamong those employees most highly paid. At the time ofThomas' discharge on July 22, 1976, and at all materialtimes prior thereto since mid-June 1976, the personfulfilling at least the functions of utility man (Respondentinsists that, commencing June 14, 1976, there was no suchjob title or classification, but rather that on that date thejob and title had been materially altered to that of "killfloor leadman," allegedly a much expanded job, with thejob of utility man having been abolished) was James Kesl.Thus, Respondent alleges that Kesl was no "utility man"but rather the "kill floor leadman." Prior to Kesl, it isundisputed that the actual job of utility man was held byJerry Jacobi. According to Respondent, Jacobi was the lastperson to hold that job.(G.C. Exh. 3) accused Thomas of spreading a false rumor. Both warningnotices were found not only to have been untrue, but also to have beenissued because of Thomas' union activities, in violation of Sec. 8(aX I) of theAct.117 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe last occasion on which the job of utility man wasposted for "bidding" was on July 23, 1975 (Resp. Exh. 2).Respondent followed a bid system in advertising among itsunit employees for rights to jobs which became availablethrough other employees quitting, being promoted, ordischarged. In the bidding system, Respondent posted anotice on its bulletin board for 2 days describing theparticular job opening, together with its rate of pay.Permanent employees signed their names to the postednotice if they wanted the open job. The employee with themost seniority who signed the posted notice would then beplaced in the job and was also given time to try out the joband break in. A prominent exception to the bid system wasthat an employee who bid for a job requiring lowerqualification than the job in which he was presentlyworking was thereafter frozen out of bidding on a job ofhigher classification for a 1-year period (Resp. Exh. 6). Inany event, Jerry Jacobi was the successful bidder for the"utility butcher" job in his bid on the July 23, 1975,posting. The bid sheet shows, and it is not disputed, that, atthat time, employee Mike Hoffer was immediately secondin seniority to Jacobi, with Richard Thomas third.About a year later, on or about June 14, 1976, JerryJacobi was promoted to the supervisory position ofassistant kill floor foreman. The General Counsel alleges,and Richard Thomas testified, that the utility man's jobthus became open but was never posted; that theRespondent failed to post the job as open because hewould have succeeded to it as the most senior employee;and that the failure to post the job was motivated byRespondent's union animus.In support of this position, Thomas testified that he hadseveral conversations with supervisors regarding the factthat Jacobi's June 14 promotion left the utility man's jobopen. Thus, some 3 weeks after the promotion, Thomasspoke to Plant Superintendent Donald Derham. Thomasasked Derham when the utility job would be posted forbidding and Derham, showing no anger or impatience, didnot answer and walked away. Sometime in late June 1976,Thomas also spoke with his supervisor, Stanley Sasker.While Thomas was discussing the matter of the open utilityman job with coemployee Dale Albee, Sasker walked byand Albee asked Sasker when the job would be posted.Sasker answered by saying: "[Jim] Kesl's the leadman."Lastly, on July 2, 1976, Thomas, in the presence of otheremployees and supervisors, again asked Derham when thejob would be posted and Derham answered: "I've just gotmy job to do." At this point, Thomas turned to SupervisorEarl Rutledge and asked: "What kind of answer is that?"To this, Rutledge merely laughed, shook his head, andwalked off.I do not believe that these conversations, with theirambiguous answers and with Sasker directly tellingThomas that Kesl was the "leadman," support the GeneralCounsel's theory that the conversations indicated that thefailure to post the job was discriminatorily motivated. Iconclude that the conversations demonstrate the supervi-sors' reluctance to discuss the matter with Thomas and that3 The practice of "gang time" payment is discussed infra. It should benoted that all persons described as supervisors herein were admitted to be"supervisors" within the meaning of the Act.such reluctance does not, of itself, manifest discriminatorymotivation.2. Respondent's defense with regard to theallegation regarding its denial of posting the utilityman jobOn June 9, 1976, Respondent distributed personally toall employees a document (Resp. Exh. 1), with a furthercopy mailed to their homes, in which, inter alia, it wasasserted that Respondent was faced with increased compe-tition, that it was no longer competitive economically withother employers in its business, and had decided to reduceits labor costs. No evidence to the contrary of thesecontentions was adduced and no unlawful motivation to itspromulgation was alleged. Respondent stated therein that,effective June 14, it would not only eliminate fromemployees' pay a production bonus practice (gang time),but would also eliminate a guaranteed 40-hour week andreduce the guarantee to 36 hours.3Respondent, at the sametime, nevertheless granted a 15-cent-an-hour wage increaseeffective July 5. In addition, it also published at that time,attached to the same announcement, classifications of itsproduction jobs into seven "skill levels" for all employees,together with wage rates for each such skill level (Resp.Exh. 1). The seven skill levels start with the mostelementary level called "base labor" followed by sixadditional skill levels. The wage rate for each skill level ishigher than the previous skill level. The fifth skill levelincludes the job classification "flanker" which was held atall material times by Richard Thomas. The highestclassification, "skill level six" has four jobs includedtherein: "Back Saw; Maintenance Lead Man; Electrician;and Kill-Lead Man."Respondent's personnel manager and director of indus-trial relations, Robert Bristol, testified that the position ofutility man had indeed existed until June 14, 1976, but thateffective that date (in accordance with the June 9 statementof Respondent's president in Resp. Exh. I), the job nolonger existed. It no longer existed, he testified, because itwas not included in the new job classifications which werepublished by Respondent on June 9, 1976. Rather, hetestified, the utility man job was expanded into a differentjob called "kill-lead man"; that the classification of utilityman was dropped; and that James Kesl was appointed killleadman on June 14, 1976. Bristol testified that, in additionto the duties of utility man, the new "lead man" positionnot only made the holder an acting supervisor in theabsence of a foreman but, among other things, unlike theutility man, required him to keep records of "downtime"on the production floor, attend supervisors' meetings,respond to complaints of the United States Department ofAgriculture inspectors where there were such problems onthe production floor, and to assign and reassign employeeson the production floor as production requirementschanged. In addition, Bristol, supported in part by Kesl,testified that Kesl recommended wage increases andpromotions, functions never performed by the utility man.While Bristol's testimony thereafter showed that, with118 TAMA MEAT PACKING CORP.regard to wage increases and promotions, Kesl's recom-mendations would be completely reviewed by the supervi-sor-thus diminishing the power of his recommenda-tions-Kesl testified without contradiction, and otherevidence of record showed, that he indeed had the power totransfer production employees from one job to another andexercised that power extensively on the production floor.Evidence adduced by General Counsel failed to show saidpower in the utility man job prior to June 14, 1976.Bristol testified that on the same day (June 14, 1976) thatJacobi was promoted from utility man to kill floorforeman, the utility man's job, in accordance with the June9 announcement, was abolished and Kesl was made thenew kill floor leadman. Furthermore, Respondent statesthat there was no posting for the new leadman job becausethe job itself was not subject to bidding in that it was nolonger a unit job but rather a trainee supervisor job. Inaddition, it was stipulated that, in 55 separate postings forjob openings in the entire period June 15, 1976, toNovember 3, 1976, there was no posting for either utilityman or for leadman. Bristol testified that the utility manjob was dropped and the leadman position was initiatedbecause Respondent did not want to fill the new leadmanjob, which incorporated the functions of the old utilityman's job, by seniority alone, since the job led directly to asupervisory position. Indeed, the old holder of the utilityman job was invariably promoted to supervision.Finally Respondent points to the undisputed fact (Resp.Exh. 3) that after July 1, 1976, the employee with the mostseniority was Arden Vestal, the employee with the mostnext seniority was Dale Albee, and the third in highestseniority was Richard Thomas.The testimony of both Bristol and Sasker show that asearly as June 11, 1976, Sasker was told by SuperintendentDerham of the change in the utility man's job to that ofleadman and decided to tell Kesl of the change. On thatsame day, Sasker called Kesl into his office and told himthat he was the new kill floor leadman and had dutiesbeyond that of utility man.3. Discussion and conclusionThe record shows that employees Arden Vestal and DaleAlbee had seniority over Richard Thomas at all times up toand including June 14, 1976. Thus, had the job beenposted, assuming that the job remained vital, it wouldappear that employees Arden Vestal and Dale Albee wouldhave first call on the job rather than Thomas. In short, theevidence shows that (a) the job was never posted andI Moreover, even if Respondent denied Richard Thomas the position ofkill floor leadman because of union animus, I would conclude such denialdid not violate the Act. For the evidence showed, contrary to Respondent,that Kesl, as kill floor leadman, was not merely a supervisor "trainee" or a"managenal employee," N.L.R.B. v. Bell Aerospace Company, Div. ofTextron, Inc., 416 U.S. 267 (1974), who would advance into management,Curtis Industries, Division of Curtis Noll Corporation, 218 NLRB 1447 (1975).Kesl's consistent exercise of the power to transfer employees on theproduction line from one job to another, in his own judgment, based on thenecessities of keeping the production line in operation, makes him a"supervisor" within the meaning of Sec. 2(5) of the Act even though he didnot wear a supervisor's hat. Respondent, of course, may select itssupervisors, its agents to direct the operation of the production line, withoutregard to their union activity, seniority, or other criteria. 1 conclude thatRespondent, in promoting Kesl to a supervisory position, could lawfully passtherefore Thomas' bid was never rejected; (b) the job asutility man was abolished by exclusion from the newclassification published June 9, 1976, and there is no proofthat it was abolished for discriminatory reasons; (c) in anyevent, had the job been posted, Thomas was not the mostsenior of the employees and, on this record, would not havegotten the job anyway. Then, as counsel for Respondentpoints out, the problem with Thomas' position-apart fromabolition of the job-is that his claim would be hypotheti-cal since he was not the most eligible and, indeed, neversigned up. I agree.I conclude, as above noted, that Thomas' conversationswith his supervisors were at best inconclusive on thequestion of discriminatory motivation and at worst showedthat Kesl had already been assigned to the job of kill floorleadman.In passing, it must be noted that Thomas testified that,after June 14, he observed Kesl on the job and that Kesl'sfunctions as a lead man were no different from thefunctions he observed when Jacobi had the job as utilityman. Thomas' observations might well be correct. But he inno way contradicted Respondent's witnesses' testimonythat the leadman had the additional responsibility ofrecordkeeping on downtime, the ability to direct theemployees in their work, attending supervisor's meetings,and the other indicia of a changed job.Even assuming the existence of widespread animus andunlawful conduct by Respondent, as noted by Administra-tive Law Judge Josephine Klein in her prior Decisioninvolving these parties, and in view of my own decisionregarding Respondent's further unlawful activities, Iconclude that the General Counsel's burden to prove theunlawful denial of transfer, in June or July 1976, withregard to violation of Section 8(aX3) and (4) to the positionof utility man has not been met and I shall thereforerecommend that the allegation in paragraph 5(a) of thecomplaint be dismissed.44. The failure to transfer Thomas to the positionof "back saw operator"Paragraph 5(b) of the complaint alleges that, in July1976, Respondent denied Richard Thomas a transfer to theposition of backsaw operator in violation of Section 8(aX I),(3), and (4) of the Act.The schedule of rate classifications (Resp. Exh. 1) whichRespondent issued on June 9, 1976, shows that the positionof back saw operator is in skill level number 6, Respon-dent's highest paid classification.over the more senior Richard Thomas even for discriminatory reasons. In soconcluding, I am mindful that, as General Counsel observes, on one hand,no posting of a leadman job occurred after the new June 14, 1976,classifications, and yet, on the other, that the posted pay rate for kill floorleadman (skill level six) is no higher than for unit jobs: backsaw operatorand electrician (Resp. Exh. I). Bristol, however, testified without contradic-tion that Kesl was earning more than the posted rate and, in fact, was notpaid the posted rate of $5.75 per hour but rather was immediately paid $6.40per hour. As noted in the text, I conclude that the utility job was abolishedand that the kill floor leadman job was established thereafter; that theevidence failed to show an unlawful motive in that arrangement; but that,even if Respondent passed over Thomas for discriminatory reasons, it wasprivileged to do so. No evidence relating to an unlawful 8(aX4) motivationwas adduced so as to show retribution for Thomas' participation in priorBoard proceedings.119 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe backsaw operation requires (and it is Respondent'spractice) the use of two backsaw operators operating eachhour alternately. Until the beginning of July 1976, the twobacksaw operators were Roger Fisher and Norman Jacobs.Employee Darrel Davis, who had been informally trainedin the operation of the backsaw by his father-in-law (aformer employee of Respondent) filled in for both Jacobsand Fisher when either of them was absent because ofvacation, illness, or otherwise. On July 1, 1976, RogerFisher gave notice that he was quitting his employment thenext day to take another job. On that same day, July 1,Respondent, according to its practice, posted the job asopen for bidding and placed the notice on the bulletinboard (Resp. Exh. 3). Almost a dozen employees signed up,including Arden Vestal, Dale Albee, and Richard Thomas.At that time Vestal was most senior, Albee was second, andThomas third. The fourth employee in seniority who hadsigned the list was Darrel Davis. The evidence is uncon-tradicted that Vestal was chosen to try out for the job andgiven a reasonable amount of time to decide whether hewanted it.Thomas testified that he saw Darrel Davis perform thejob as early as Friday, July 16, or Monday, July 19, 1976.Davis denied that he worked the backsaw until July 26 andparticularly denied working the backsaw in the weekbeginning July 19. I do not credit Davis.5Sasker directlycontradicted Davis and testified that Davis worked thebacksaw until Vestal declined on July 26. Sasker did notoffer the job to Thomas because he had no replacement forThomas. I do not credit Sasker.There is no dispute that Davis commenced the backsawjob on a permanent basis sometime after July 26. Theevidence shows that Davis got the job in the followingmanner. Vestal, the most senior employee who had signedup for the job, actually started the backsaw job, on orabout July 5, on a part-time basis, and then was on thebacksaw, on and off, as he was released from time to timefrom his regular job in the "cooler" by his supervisor, EarlRutledge. The evidence also shows that Vestal executed adocument for Respondent on July 26, 1976, in which hedeclared his desire not to have the backsaw job. Moreover,he testified that I week earlier, on July 19, 1976, he told hissupervisor, Rutledge, that he did not want the job asbacksaw operator.6It was on July 26 that Rutledge calledVestal into his office and told Vestal that if he did not wants I credit Thomas in that he saw Davis doing backsaw work on July 16and 19. Davis testified that he worked the backsaw for an hour at a timeimmediately after Vestal got thejob on or about July 5.6 Vestal's timecards (Resp. Exh. 8) showed he worked on the kill floor onFriday. July 19, 1976, therefore as a hacksaw operator, since hisjob in thecooler was not on the kill floor.I The next most senior employee after Vestal was Dale Albee. Albee wasfrozen out of competition for the backsaw operator job because he had bidon a lower job in the past year.I Vestal testified that (a) for about I week prior to his written declinationof July 26 he did not work the backsaw, and (b) it was about I week beforehe signed the declination that he told his supervisor, Rutledge, that he didnot want the job. Vestal was a witness called by Respondent. Respondentasserts that this testimony is contradicted by the testimony of three other ofRespondent's witnesses: Davis, Sasker, and Rutledge.Rutledge testified that he did not know Vestal did not want the job untilVestal signed the written declination on July 26. I reject this testimony.While there may be some room in Vestal's testimony concerning how longbefore he signed the declination that he told Rutledge of his declination,there is no room for Rutledge's testimony that "suddenly he [Vestal ] didn'twant the job."the job he had to fill out a written rejection slip. It was onJuly 26 that Vestal did so. However, even after that, Vestalworked on the backsaw on July 27 to help out because theRespondent was shorthanded.Discussion and ConclusionsRespondent takes the position that Arden Vestal had thefirst seniority opportunity on the job and, since the job wasnot formally rejected by Vestal? until July 26, 1976, andsince Richard Thomas was already discharged on July 22,1976, it was clear that Richard Thomas could not beconsidered for the backsaw job because he was no longeran employee.General Counsel points to the fact that, as soon asRespondent knew that Roger Fisher was quitting, by virtueof the notice thereof he gave on July 1, 1976, it posted thebacksaw job for bid. By analogy, according to the GeneralCounsel, Supervisor Rutledge was told as early as July 19,according to the uncontradicted testimony of Vestal, thatVestal did not want the job. General Counsel then statesthat, had Respondent followed its normal routine, asindicated by the previous posting of July 1, for the samejob, when it knew that Roger Fisher did not want the job, itshould have posted the job as being open on July 19.Rather than do that, it waited until July 26 to give the jobto Davis upon Arden Vestal's formal written declination.In short, the General Counsel argues that Respondent, fordiscriminatory reasons, did not post the job on July 19because Thomas would have gotten the job since Albeehad been frozen out.Unlike the case of the alleged unlawful transfer to the"utility man" job, above, Respondent offered no explana-tion of why it failed to post the backsaw job when it firstlearned that Arden Vestal did not want the job on July 19.8Certainly its immediate posting of the job on July 1, whenRoger Fisher first gave notice of his leaving and evenbefore he actually left the job, indicates that Respondentmanifested an eagerness to insure that no hiatus wouldexist in filling the job. This is particularly true on theuncontradicted evidence that Respondent, at all times, wasshorthanded on its production floor. An unfilled job on theproduction line might well mean interference with produc-tion, a situation which Respondent reasonably had foundintolerable and which was a prominent reason for actionSasker's lack of recollection regarding these events was demonstrated atthe hearing. Moreover, I regard his estimate that Vestal worked on thebacksaw for 2-1/2 to 3 weeks as probative of the fact that Vestal's last dayon the job as an applicant was July 19 since Vestal started on July 6.Davis is the incumbent in the job and has an obvious interest in thetestimony that he was not given the job prior to Thomas' suspension. Thus,while I agree with counsel for Respondent that Davis had a "strong interestin the backsaw job," that interest does not redound in favor of Davis'credibility. Moreover, I find that Sasker, far from corroborating Davis, asRespondent avers, contradicts him, for Sasker, contrary to Davis, testifiedthat Davis was on the backsaw from July 6 to 26.Thomas had testified that Vestal was in the backsaw job only about Iweek before Davis succeeded him. Thomas said that by Friday, July 16, orMonday, July 19, Davis was already in the job. This supports Sasker andcontradicts Davis.In this conflict, I credit Thomas as corroborated by Respondent's witnessVestal, and discredit the mutually inconsistent testimony of Sasker andDavis.120 TAMA MEAT PACKING CORP.taken with regard to its employees. The backsaw operationis a production line job. While Davis was experienced as abacksaw operator, that would not explain the failure topost the job especially since Sasker did not know and didnot seek to discover if Thomas could operate the backsaw.I regard Respondent's failure to post the job on July 19as more than a suspicious coincidental circumstance. Whilethere is no direct evidence to suggest that the job was notposted on July 19 because Thomas would get the job, thecircumstances convince me that this motive guidedRespondent's conduct. Thus (1) Respondent's particularanimus against Richard Thomas based upon his unionactivities and its more general union animus have beenfully demonstrated before Administrative Law Judge Kleinand in the hearing before me; (2) Respondent, in failing topost the open backsaw position, departed from its pastpractice of doing so, a practice which it had performed forthe same position as recently as 18 days before when RogerFisher gave notice; (3) Richard Thomas, by virtue of hisseniority following Vestal and Albee, would have gottenthe job. This raises a prima facie case of Respondentunlawfully preventing Thomas from getting the job on July19 when Vestal told Supervisor Earl Rutledge that he didnot want the job. When such a primafacie case is joinedwith complete failure by Respondent to explain why, beingshorthanded,9it did not at once post the job as open,'0theinference should be drawn, it seems to me, that Respon-dent failed to post because Richard Thomas would then bein line for the job. Such conduct, I conclude, was based ondiscriminatory considerations and violates Section 8(a)(3)and (I) of the Act." No evidence exists on this record thatRespondent's motivation related to Thomas' having giventestimony at Board proceedings or otherwise participatedin Board proceedings as alleged.Therefore I find, that Respondent, in denying to Thomasthe opportunity of employment as a backsaw operator, wasmotivated by animus concerning his union activities andviolated Section 8(a)(1) and (3) of the Act. Having foundno evidence in this record that the motivation also includedThomas' prior Board testimony or activities at the priorBoard proceedings, I shall recommend that the 8(aX4)allegation be dismissed.The suspension of Richard Thomas on Monday,July 19, 1976On July 19, 1976 (Monday), after the end of theworkday, at or about 3 o'clock, Supervisors Sasker andJacobi (the foreman and assistant foreman on the kill floor)told Richard Thomas to go to Plant SuperintendentDerham's office. Thomas said he was in a hurry but theyescorted him to the plant superintendent's office. After afew minutes of waiting, in which Thomas asked them to dowhatever they were going to do the next day, Sasker,Jacobi, and Thomas entered the office where they found9 The evidence is uncontradicted that Respondent forced Vestal, on July27, 1 day after he had rejected the job in writing, to perform the backsawjob.'o Immediate posting would have been on July 19, 1976.i Respondent failed to argue-perhaps wisely-that it would not in anycase have offered the job to Thomas on July 19 because Respondent, afterwork that day, decided to suspend Thomas. The hurried suspension withoutgiving Thomas the reason therefor is discussed infra.Derham and Robert Bristol, Respondent's director ofindustrial relations. Thomas said to Derham: "Anotherone of those deals, huh?" Derham replied: "Yes, I guess so,sit down." Thomas said: "Let's have it." Derham thennodded towards Bristol and Bristol, reading from a sheet ofpaper, answered: "Rich, we are authorized to inform you,at this time, that you have been placed on indefinitesuspension." Thomas then asked for the reasons for hissuspension and Bristol responded: "We have not beenauthorized to give you a reason at this time." There was nofurther conversation and Thomas left the plant. On thenext day, Tuesday, July 20, Bristol sought out 12 Thomas'supervisor, Stanley Sasker, and his leadman, Kesl, regard-ing the incident. They told him of another incident: thatThomas, in the previous week, told employee Roger Boldtto go home because Boldt was ill even though Boldt toldKesl he would remain on the job in spite of the illness.'3The evidence is also uncontradicted that on or aboutJune 14, 1976, employee Kenneth Dahlman was promotedinto the supervisory ranks. Both before and after that date,Dahlman had told Bristol that Richard Thomas called himderogatory names on a consistent basis. Bristol testifiedthat he made a note of the complaint.The discharge of July 22, 1976Following the July 19 indefinite suspension, Respondentsent the following certified letter, dated July 22, 1976, toThomas (G.C. Exh. 6):Dear Mr. Thomas:On monday [sic] July 19, 1976 you were indefinitelysuspended pending an investigation into your behavioras an employee of Tama Meat Packing Corp.The investigation has now been completed bymanagement.During the past week of July 12-16, 1976 you told afellow employee not to move the cattle ahead to fill thechain, causing a slow down in production. You alsoconvinced another employee to go home sick after hehad indicated to his supervisor he would work out theday. You also have been guilty of disruptive conduct byaddressing derogatory remarks to other employees.This behavior cannot be condoned. You are herebydischarged immediately.Signed/s/ Stan SaskerStan SaskerKill Floor SupervisorIt is undisputed that Thomas was never told bymanagement which fellow employee he told not to movethe cattle head on the chain which caused the slowdown in12 Bristol testified in substance that Respondent was having a great manyproblems and he wanted to see what other problems Thomas may havecaused.13 Neither Sasker nor Kesl reported the incident to Bristol or to otherhigh supervisory authority.121 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproduction. Thomas specifically denied all testimonyrelating to his telling an employee not to move cattleahead, including the testimony of employee Mark Rut-ledge, which was to the contrary. With regard to theassertion concerning Thomas' convincing another employ-ee to go home sick after the employee told the supervisorthat he would work out the day, Thomas testified that nosupervisor ever identified the employee or requested hisversion of the matter; but he identified employee RogerBoldt as the employee who went home sick in the week ofJuly 12, 1976, sometime before Thomas was suspended.With regard to the third reason advanced by Respondentfor the discharge, addressing derogatory remarks to otheremployees, Thomas specifically denied making suchremarks to employee Kenneth Dahlman. It might berecalled that it was the September 12 warning noticeregarding alleged physical threats to Kenneth Dahlmanwhich Administrative Law Judge Klein found to have beenunlawfully inspired (G.C. Exh. 4) and which she directedbe expunged from Thomas' record. NotwithstandingThomas' specific denial of calling Dahlman names, I creditDahlman's contrary testimony to the effect that before andafter Dahlman was promoted to a management position onJune 14, 1976, Thomas called him "suck ass" and "brownnose." A history of such name-calling was allegedlyreduced to memorandum by Bristol but it was neverproduced at the hearing. According to Respondent'sdirector of industrial relations, Robert Bristol, this name-calling however would not have independently caused thedischarge of Thomas but was merely an additional reasonsupporting the discharge. Name-calling was never the basisof any warning to Thomas. In view of Bristol's testimony,in view of the admitted banter going on in the plant, someof which was not apparently in good nature, and theoverall lack of seriousness in which Respondent evidentlyviewed the matter, I do not regard this name-calling assignificant notwithstanding that, in other circumstances,Respondent might be within its rights in freeing itself of anemployee who called such names to its employee. In view,however, of the above state of the record, I conclude thatneither by itself nor in conjunction with Thomas' otherconduct would it have caused Respondent to dischargeThomas.The two principal incidents which, according to Respon-dent, caused the discharge were an incident involvingThomas' telling a fellow employee not to move the cattleahead on the chain, thereby slowing down production,hereinafter referred to as the Mark Rutledge incident; andhis telling another employee (Roger Boldt) to go home sickafter the employee allegedly told the employee's supervisorthat he would work out the day, hereinafter called theRoger Boldt incident.The Mark Rutledge incident; Friday, July 16,1976:14The first of the three reasons advanced by Respondent inits discharge letter (G.C. Exh. 6) is that in the week of July14 It was this incident, alone, which caused Thomas to be suspended,without reference to any other misconduct. As will be seen, infra, SupervisorEarl Rutledge reported the Mark Rutledge incident to Respondent'sdirector of industrial relations on Saturday, July 18. By further investigation12-16, 1976, Thomas "told a fellow employee not to movethe cattle ahead to fill the chain, causing a slow down inproduction."The production process in Respondent's Tama, Iowa,plant, as adduced by evidence in this record, shows thatcattle are first "killed" and then hoisted on chains by therear feet. Their throats are cut to allow bleeding. Progres-sive dismemberment follows as the carcasses travel alongpast employees at two physical levels: employees workingon elevated platforms dismembering the raised hindquar-ters; employees on the floor dismember the lower forequar-ters. Ostensibly, the dead bled out (cold) cattle, on chains,then follow an overhead track (feeder line) to an overheadswitch which automatically interrupts the flow of carcassesto the employees working further down on the cattle on the"main line." When this automated feeder switch fails (thefailure sometimes caused by the weight of too many newcarcasses bunched up against the arms of the switch), thecarcasses do not approach the waiting employees one at atime at preset intervals as would be the case if the switchwere in working order. Until the switch is repaired (freed),the carcasses back up behind the switch. In order tomaintain a flow of carcasses to the waiting productionemployees, the carcasses must therefore be pulled manuallypast the broken switch and down the production line. Allemployees on the floor are obliged 15 to pull cattle throughmanually, otherwise production beyond the switch wouldbe brought to a halt (i.e., there would be a "hole" in theline).Sometimes the cattle, even upon reaching the main line,are not actually dead. These are called "hot" cattle. Towork on them even as far down as the main line mayinvolve physical danger to the employees since the "hot"carcass, attacked by cutting devices, reacts by kicking.Injury to the knife-wielding employee may result. Hotcattle as well as cold cattle are pulled through a brokenswitch, although it is relatively uncommon for hot cattle tobe encountered beyond the switching point.On July 16, 1976, the automatic switch broke on threeoccasions. Employee Mark Rutledge was employed in theblood pit on the main level of the production line. The cow,having been "knocked in the head" and presumed dead,was hoisted on the chains, headed for the blood pit forbleeding out. Mark Rutledge's job, performed on the workfloor, i.e., the lower level, was to slit the throat, permit thecarcass to bleed off, and also to cut off the ears. The bloodpit is immediately under the automatic switch. The nextemployee position down the line from Rutledge on July 16was the "Cap bung" position which was occupied up on theplatform by employee John Hoffa.Leadman Kesl testified that, on one of the occasions onthat day when the switch broke, he noticed that no cattlewere going along the main line. He said he then went overto employee Mark Rutledge and asked him why he wasn'tpulling the carcasses through manually. Rutledge allegedlysaid, pointing up to Thomas on the level above him:"Because Rich Thomas told me to not to". On his part,into Thomas' misconduct, Bristol learned of the Boldt incident, supra, onJuly 20, 1976.is There is no written rule; it is a matter of plant practice.122 TAMA MEAT PACKING CORP.Rutledge could not remember any such conversations withKesl and particularly recalled that, when the switch brokeon the third occasion, no one asked him to pull cattlethrough. Kesl then pulled the cattle manually through theswitch to fill the production line. Kesl testified that thecarcasses he pulled through were "cold."Kesl testified that about 3:30 p.m., after the end of theworkday, he told Supervisor Stanley Sasker of whatRutledge told him. Sasker, called by Respondent, failed totestify on this point. Sasker did not mention the matter toThomas or to higher supervisory authority.Richard Thomas, in rebuttal, denied ever telling Rut-ledge not to move cattle ahead on a production line. Andin direct examination and rebuttal, without contradiction,he testified that he did not know what incident formed thebasis of the assertion in the discharge letter; that no onefrom management ever identified the employee or askedfor his version of the incident.' The discharge letter issilent on the matter.The director of industrial relations, Bristol, testified thathe did not ask Thomas for his version of the incidentbecause: (1) Thomas had already been suspended and wasnot on the premises; (2) "I just didn't feel like anywheres[sic] asking him about the incident."17 Similarly, whenBristol learned, from leadman Kesl or Supervisor StanleySasker, on Tuesday, July 20, of Thomas telling employeeRoger Boldt to go home because of Boldt's illness, he didnot question Boldt because he already had leadman Kesl'sstatement of the event.Mark Rutledge, brother of Supervisor Earl Rutledge,testified that, after the switch broke the second time in theafternoon,'8he pushed two or three dead cattle past thebroken switch when Richard Thomas, up on the ledge saidto him:Why push the beef down? We're not getting paid bybeef. We're getting paid by the hour. Let the foremans[sic ] do it. It's not going to help you.Rutledge did not answer Thomas.The evidence is undisputed that, prior to PresidentWhittington's announcement of June 9, 1976 (Resp. Exh.1), production employees were paid "gang time." Whitting-iL Kesl at first placed the Rutledge incident of July 16 as before theincident involving the illness of Roger Boldt, infra Although neitherGeneral Counsel nor Respondent introduced Boldt's timecard or otherevidence on the point, it appears from all the evidence that the Boldtincident occurred before the Mark Rutledge incident. Kesl thereafter said hewas not sure which incident occurred first.IT A full explanation of why Bristol did not ask Richard Thomas for hisversion of this incident, which was the root cause of the July 19 suspension,appears in Bristol's cross-examination:Q. Did you learn about the incident prior to his suspension?A. Yes I did.Q. And you had Rich Thomas right in your office at the time yoususpended him, why didn't you ask him then?A. The investigation was not completed at that point.Q. What I am saying why wasn't he a part of the investigation?A. All right [it was] reasonable to assume that there was offenseton's announcement effective June 14, 1976, eliminatedgang time and the 40-hour guaranteed workweek. "Gangtime" was a speedup production procedure wherebyemployees, ordinarily paid at the rate of processing 100carcasses per hour, had the carcass processing rate, forinstance, speeded up to 144 carcasses per hour. Respon-dent paid the employees for approximately 12 hours' workbecause of such a speedup rather than for 8 hours' work.'9It appears, therefore, that the reference in the abovestatement by Thomas to Rutledge relating to "not gettingpaid by the beef' refers to the elimination of the "gangtime."Mark Rutledge, later that Friday evening, told hisbrother, Supervisor Earl Rutledge, of the incident and hisbrother told him not to pay attention to Thomas but to hissupervisor.On cross-examination, Mark Rutledge testified that nodelay in the production line occurred on the occasion ofthe second breakdown of the switch because of whatThomas yelled down to him. As above noted, Kesl testifiedthat, when the switch broke down the third time, he"grabbed the cattle and filled in the holes in the line to getcaught up." Rutledge could not say that he saw Keslmanually pulling cattle through at any time that day.Contrary to Kesl, Rutledge testified specifically that hecould not recall any conversation with Kesl that day inwhich Kesl asked: "Why don't you push them through?" towhich Rutledge would have responded, "Thomas told menot to."On the basis of the above conflicting testimony, I creditMark Rutledge and discredit Richard Thomas, and findthat Thomas did yell down to Rutledge what Rutledgetestified to regarding pulling the carcasses through manual-ly. I also discredit Kesl insofar as his testimony conflictswith Rutledge's recollection: that Rutledge could not recallany conversation with Kesl in which Kesl asked him whyhe had not pulled the cattle through. I am particularlymindful that Sasker's testimony did not corroborate Kesl'sassertions that Kesl told Sasker of the incident. Rather, Iconclude that Kesl pulled the cattle through upon seeingthe cattle were not being pulled through. Thus, I concludethat Rutledge was not asked by, and did not tell, Kesl theversion which Kesl alluded to.serious enough here to warrant a discharge, but we didn't know that fora fact at that point. So, until the investigation was concluded we weren'tgoing to tip our hat as to just which way we were going to pursue thisthing. It could have been such a thing that it turns out completelygroundless and he would have been reinstated and no problems.It therefore appears that Bristol did not question Thomas when Thomaswas in his office in the act of being suspended because investigation had notbeen completed. And Bristol didn't question him after the investigation wascompleted because Thomas was "not on the premises". Thus, Thomas couldnot be questioned at all on that logic, a "Catch-22" rationale. Actually, asBristol testified, he "just didn't feel like" asking Thomas about the incident,because, as Bristol later said, it might "tip our hand." To put it mildly, this isthe language not of investigation, but of predisposition.is Rutledge testified that the switch also broke in the morning and thatanother employee pulled the carcasses past the switch on that occasion.19 Counsel for Respondent argued, and unsuccessfully sought fromThomas on cross-examination the admission, that the elimination of "gangtime" and the 40-hour guaranteed workweek so angered Thomas that hecaused the instant charges to be filed by the Union. There is no evidencelinking Thomas' loss of earnings to the filing of the charge herein. I rejectRespondent's argument.123 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn rejecting Thomas' denial and crediting Mark Rut-ledge's testimony, I have noted that Rutledge, although theyounger brother to Supervisor Earl Rutledge, hardly knewThomas. The undisputed testimony shows that there wasno "bad blood" between Thomas and Mark Rutledge andThomas could think of no reason why Rutledge wouldinvent such a story involving Thomas.On the record before me, therefore, there is evidence thatthere was a potential hole in the production line whichresulted from a broken switch. I also find that Thomas toldRutledge not to manually pull the cattle through theswitch. Whether Rutledge did not thereafter, on the thirdbreakdown, pull carcasses through because of Thomas'admonition or because no one told him to do so (as hetestified) or because he returned to his own job (as hetestified) is not controlling. The record is not clear whetherany loss of production would have been substantialbecause of what Thomas said to Rutledge, but I concludethat, contrary to the allegation in Respondent's dischargeletter, Kesl's pulling the cattle through manually preventedany actual loss of production attributable to any statementor action of Richard Thomas.In any case, I do not regard as material any discrepanciesbetween the assertion in Respondent's letter that aslowdown was in fact caused by Thomas and a finding thatthere was either no such slowdown or that it was deminimis. For I conclude that Thomas' statement to MarkRutledge had a tendency to interfere with production andthus was a most serious matter under any interpretation,and notwithstanding any union animus which Respondentmay have directed toward Thomas. I conclude thatRespondent need not accept conduct from an employeewhich merely tends to interfere with the production lineregardless of whether it has that actual effect. Thus I see nomaterial difference, for the purposes of reasonably invok-ing the strictest discipline, between an act of RichardThomas which actually interfered with production andone, like the present, which may merely have tended tointerfere with such production.Rebuttal testimony of Richard Thomas and RogerBoldt; disparity of treatmentIn rebuttal, however, Richard Thomas and Roger Boldttestified that employees John Hoffa and Roger Boldt, on aday during the week of July 12-16, 1976, yelled down fromtheir work stations for two supervisors, Jacobi and Kesl,not to pull the cattle through so fast. Kesl could notremember if it occurred around the same time as Thomas'yelling down to Rutledge. Neither Boldt nor Hoffa suffereddiscipline for such statements.Leadman Kesl testified that John Hoffa had yelled athim for "bringing hot cattle" through the broken switch insuch large numbers that the carcasses were being broughtto positions out of the working reach of Hoffa and Boldt.He recalled Hoffa saying that, if Kesl was going to bringthe cattle through into those positions, he could come upon the balcony and do the work himself. The evidence20 Hoffa did not testify. Boldt said Hoffa yelled to Kesl who was pullingthrough the hot cattle too far, that Kesl "should come up there and helphim." Boldt yelled the same things to Supervisor Jacobi. Under suchconditions, the employees could not keep up with the volume of work.adduced on this point shows that so many carcasses werebeing brought through into the area where Hoffa and Boldtwere dismembering the cattle that the carcasses were not intheir proper position and Boldt and Hoffa had to reach farover the ledge in order to work on them.Counsel for Respondent would distinguish between theHoffa-Boldt incidents on one hand and the Thomasincident on the other, on the ground that Hoffa and Boldtdid not tell anybody not to pull through the cattle, butmerely that if they were going to pull through so many hotcattle, the employees (Boldt and Hoffa) could not keep upproduction. As I understand the statements, of Hoffa andBoldt, they were admonishing Respondent's supervisorsbecause they were continuing to bring through cattle atsuch a high rate and because hot cattle were dangerous towork on.20Supervisor Jerry Jacobi testified that Boldt hadcalled down to him because carcasses were going by so fastthat they could not be worked on. Jacobi testified that hedid not remonstrate against Boldt for his statement becauseit did not appear to him that Boldt was angry in making thestatement. There is no evidence that Thomas was angry oreven that the question of Thomas' emotional state inadmonishing Mark Rutledge was deemed material.I do not see an essential difference between Thomastelling Mark Rutledge not to pull through the cattle pastthe broken switch on a manual basis and Boldt and Hoffa,on the other hand, telling Jacobi and Kesl not to pull somany cattle past. In both cases, there was a statementwhereby employees were manifesting an intent to others toslow down production and in neither case was there anactual slowdown. The fact of the matter is, however, asKesl admitted, that he never reported the Hoffa-Boldtincidents to Sasker, as he allegedly reported the Thomasincident,2' or to Robert Bristol after Bristol heard aboutthe Mark Rutledge incident from Earl Rutledge. He toldBristol only about Richard Thomas, but not about Hoffaand Boldt, because Bristol was seeking evidence regardingThomas' conduct. It is clear, therefore, that, in the twoincidents relating to Boldt in which Richard Thomas wasinvolved, James Kesl, at least according to his owntestimony and the testimony of Sasker and Bristol,allegedly failed to inform his superiors and Respondentthat other employees had done more or less the same thingas Thomas. As will be seen hereafter, in the incidentinvolving the illness of Roger Boldt, Kesl failed to tell hissuperiors (allegedly because he had not heard) thatemployee Steve Halverson and other employees, as well asRichard Thomas, had counseled Roger Boldt to go homebecause of Boldt's sickness; and in the case of Thomascalling down to Rutledge, Kesl (and Jacobi) failed to tellBristol, who was corroborating the Mark Rutledge incidentwhich he had heard from Earl Rutledge, that employeesBoldt and Hoffa had called down similar things to thatwhich Thomas yelled down to Mark Rutledge.21 As above noted, I have not credited Kesl's testimony that he toldSasker of the Thomas-Rutledge incident. Had he actually done so, andSasker failed to act, Sasker's conduct would indicate how unimportantThomas' statement to Mark Rutledge was in Sasker's eyes.124 TAMA MEAT PACKING CORP.The Roger Boldt sickness incident; disparatetreatmentBoldt works as a "rumper" about 5 to 10 feet fromThomas' work station on the elevated balcony above thework floor. During the week of July 12-16, but beforeThomas yelled to Mark Rutledge concerning pullingcarcasses through the broken switch manually, supra, about8:30 a.m. before the first workbreak, Boldt told Thomasand other employees he did not feel well. Boldt askedleadman Kesl for a replacement because of illness but Keslsaid he had no one to fill in for him. Boldt testified he thentold Kesl that he would "stick it out as best I could." Kesltestified that Boldt told him he "would try to stick theday." Kesl testified that Boldt appeared sick and asked tobe replaced. Kesl told him that he could not replace himbecause the only replacement available would be Keslhimself and then there wouldn't be "anybody to watch thefloor." At various times thereafter, until 10:30 a.m. whenBoldt left to go home, Boldt became ill at his workplace.Thomas and other employees tried to help fill in for Boldtbut were not successful. Thus Thomas and Boldt testifiedthat Kesl, on two occasions, relieved Boldt at his job at theupper level. Sometime in midmorning, the overhead chainwhich carries carcasses past Boldt and Thomas stopped.The evidence shows that employee Steve Halversonstopped the chain and pushed the buzzer, thereby sum-moning leadman James Kesl. Thomas then saw Boldtsitting on the guardrail with his head in his hands, his facewhite. This was the first occasion on which Kesl relievedBoldt. Thereafter Halverson pushed the button again tostop the chain and Kesl came up for the second time totake Boldt's place. Thomas testified without contradictionthat Boldt could not keep up with the job and that thecarcasses were going by without being "rumped out." On athird occasion, with Boldt being sick, Halverson buzzed forKesl again but Kesl did not come up. Boldt walked awayand said nothing. Thomas, in all three episodes, saidnothing to Boldt except, according to Thomas, on thesecond occasion, in Kesl's presence: "If I felt that bad Iwould go home." Thomas, corroborated by Boldt, testifiedthat employee Steve Halverson and other employees toldBoldt the same thing at the same time in front of Kesl. Kesldenied hearing any other employee say anything to Boldtregarding Boldt's "illness." Kesl testified that he heardThomas tell Boldt, "Go on home, Roger. They got all kindsof help breaking down the door to work here."Boldt testified that, after he became repeatedly ill beforeII a.m., he told Kesl that he could not stick it out anylonger and that Thomas told him: "If I were feeling thatbad, I'd go home. They surely can find someone to replaceyou." Boldt said that Kesl was present and said nothing.Boldt also testified, without contradiction, that he told Keslhe was going home even before Thomas suggested thatBoldt go home. Kesl reported the incident to ForemanSasker and said he did not think Boldt would have gonehad Thomas not suggested it.In spite of Boldt's corroboration of Thomas' version, myobservation of Thomas, Kesl, and Boldt (a clearly friendly22 Again, Sasker also failed to advise higher management or take otheraction when Kesl allegedly told him of the Mark Rutledge incident on theprevious Friday, July 16.witness to Thomas) leads me to conclude that Kesl's latteridiomatic version was correct. Kesl admitted never havingasked Boldt why he left that day. Boldt did not return towork for 2 days and was under a doctor's care. Kesl knewof no investigation by other supervisors into Boldt's illness.Kesl told his supervisor, Stanley Sasker, of this incident,but the record fails to disclose that Sasker took anyaffirmative action on the basis of this information.22Sasker, however, did tell Bristol of the incident on thefollowing Monday or Tuesday, prior to the time thatThomas was discharged during the time that Bristol wasinvestigating Thomas' misconduct in the Mark Rutledgeincident, supra.It is unnecessary to resolve the credibility question as towhether, as Thomas and Boldt testified, Thomas said toBoldt that: "If I felt as bad as you, I would go home," orwhether, as Kesl testified, that Thomas said that Boldtshould go home and that there were "employees breakingdown the door to come in." Both versions amount to thesame thing. I conclude that Thomas did tell Boldt that heshould go home because he looked too ill to continue towork. On the question of whether Boldt told Kesl that hewas going home even before Thomas made the remark toBoldt in Kesl's presence, and even though the testimonywas not contradicted by Kesl, I severely doubt whetherBoldt made this statement to Kesl. In short, I do not creditthe uncontradicted testimony of Boldt that he told Keslthat he intended to go home even before Thomas made theremark. On the other hand, I credit Boldt and Thomas anddiscredit Kesl in finding that Halverson told Boldtessentially the same thing that Thomas did, and, moreover,said it to Boldt at the same time as Thomas told Boldt to gohome, in Kesl's presence. I conclude that Kesl heardHalverson make the same or similar remarks to Boldt asThomas' remarks in the same conversation.Discussion and ConclusionsThe evidence shows that Respondent, on the basis ofproven unfair labor practices, has a history of unionanimus directed against the Charging Party in general andagainst Thomas in particular commencing in 1975. I havealready found, above, that Respondent acted unlawfully, inviolation of Section 8(aX3) and (1) of the Act, in failing tooffer Thomas the opportunity to bid on the backsawoperator job. In the present instance, regarding hissuspension and discharge, Respondent asserts that itdischarged Thomas for cause for engaging in misconductin the above three incidents: the Mark Rutledge incident,the Roger Boldt incident, and the Kenneth Dahlmanincident.(I) With regard to the Kenneth Dahlman incident, I havealready taken into account the remark of Respondent'sdirector of industrial relations that that incident would not,of itself, have been a cause to discharge and was merely anaggravating circumstance. In view of Respondent's ownevaluation of the lack of seriousness of the name-callingagainst Dahlman, longstanding and widespread name-calling throughout the plant as admitted by Kesl, the125 DECISIONS OF NATIONAL LABOR RELATIONS BOARDexistence of the memorandum on the name-calling withoutaction taken thereon, I see no reason to give it any greaterprobative weight than the Respondent itself has given it. Iconclude that Thomas' remarks to Dahlman and otheremployees did not constitute so serious a breach ofdiscipline as would lead Respondent to discharge Thomaseven in conjunction with other breaches of discipline.Furthermore, the interposing of such a reason in thedischarge of the chief union steward, already the subject ofRespondent's unlawful attention, seems to me to also castdoubt on other apparently more formidable reasons.(2) The Board may not substitute mere suspicion orsurmise for credible evidence. Ashland Oil Company ofCalifornia, 201 NLRB 524 (1973), N.LR.B. v. Garver Tooland Die Manufacturing, Inc., 493 F.2d 263 (C.A. 8, 1974). Itmay be assumed for purposes of this Decision, and I doassume, that Richard Thomas' suggestion or admonitionwhich I find, under all the circumstances and in spite of hisdenial, to have been made to Mark Rutledge, that Rutledgeshould not move the cattle through manually, wassubstantial enough to be a cause to discharge; or, in thealternative, was not so insubstantial as to not warrant aninference that another reason was the true cause for thedischarge. Big Three Industries, Inc., 192 NLRB 370, 375(1971). Indeed, the Board has repeatedly held that, if anemployee provides an employer with sufficient cause fordischarge by engaging in conduct for which he would havebeen terminated in any event, the Board cannot find thedischarge unlawful by merely showing that the employeeengaged in union activity. Klate Holt Company, 161 NLRB1606 (1966); Golden Nugget, Inc., 215 NLRB 50 (1974). Themere fact that the employee is or was participating in unionactivities does not insulate him from discharge. N.L R.B. v.Ayer Lar Sanitarium, 436 F.2d 45, 49 (C.A. 9, 1970). Inshort, an employer has the right to discharge an employeefor any reason, whether it is just or not, and whether it isreasonable or not, as long as the discharge is not, in part, inretaliation for union activities or support. The question ofproper discipline of an employee is a matter left to thediscretion of the employer. An employer's stated or avowedoppostion to a labor union is not sufficient evidence tosustain a finding that its employee was discharged becauseof discrimination against the Union. The Board is limitedto determining whether there was a discriminative motivebehind an employee's discharge and not whether the Boardagrees with an employer's reasons or even finds themreasonable. See The Consolidated Diesel Electric Co.,Division of Condee Corp., 469 F.2d 1016, 1024 (C.A. 4,1972); N.L.R.B. v. Ogle Protection Service, Inc., 375 F.2d497, 505-506 (C.A. 6, 1967), cert. denied 389 U.S. 843.While the employer must be permitted to discharge theinefficient, the irresponsible, the disobedient, and theimmoral, Martel Mills Corporation v. N.LR.B., 114 F.2d624 (C.A. 4, 1940), an employer may not discharge anemployee where the real motivating purpose is to do thatwhich Section 8(a)(3) forbids, Lawson-United Feldspar &Mineral Co., 189 NLRB 350, 357 (1971). The determinationof the employer's actual motivation where, as here, a unionleader has broken a shop rule and has been discharged, is a"delicate task," American Ship Building Co. v. N.L.R.B.,380 U.S. 300, 311 (1965).There is no disagreement with Respondent's contentionthat, because Richard Thomas was the chief umon steward,the Board and the courts had not given him a "license" toviolate company rules or to be immune from discharge. Tothe contrary, the position of shop steward does notimmunize the holder of that position from discharge evenin the presence of outbursts of union animus by theemployer. See San-Tul Hotel Company and Simon Zunai-non, doing business as Fairmont Mayo Hotel, 198 NLRB 462(1972).If a discharge is motivated by antiunion design, suchdischarge is violative of the Act even though the employeehad performed misdeeds which would warrant his dismis-sal. Frosty Morn Meats, Inc. v. N.LR.B., 296 F.2d 617, 620(C.A. 5, 1961). Direct evidence of discriminatory motiva-tion is not necessary to support a finding of discriminationsince such intent may be inferred to the record as a whole.Heath International, Inc., 196 NLRB 318 (1972); FloridaSteel Corporation, 224 NLRB 587 (1976). Even a findingthat Richard Thomas was not properly discharged forcause would not, in itself, establish that the discharge wasviolative of Section 8(aX3) of the Act as alleged in thecomplaint. The real motivation must be found on the basisof inferences. Big Three Industries, Inc., 201 NLRB 700(1973), citing N.LRB. v. Melrose Processing Co., 351 F.2d693, 698 (C.A. 8, 1965). Illegal motive has been heldsupported by a combination of factors such as coincidencein union activity and discharge, disparity of treatment,general bias and hostility toward the Union, variance fromthe employer's normal routine, and implausible explana-tion by the employer for its actions. W. T. Grant Company,d/b/a Grant City, 210 NLRB 622 (1974).Applying the above principles to the case at hand, theevidence of record, including my observation of thewitnesses, shows: (a) Richard Thomas, as counsel forRespondent points out, was a cocky individual andperhaps sometimes exuberant in his dealings with Respon-dent's supervisors. Counsel for Respondent states thatThomas was "arrogant." I did not see that in myobservation of Thomas. (b) Thomas testified extensively atthe prior Board hearing before Administrative Law JudgeKlein as late as May 1976 and was a prominent supporterof the Union who did not hide his union sympathies. I wasparticularly impressed with the fact that, even after theelection in which the Union was defeated on December 5,1975, Thomas wore prominent union identification on hishelmet unlike other union stewards and supporters whoapparently no longer sought to remain prominentlyidentified with the Union. (c) There is nothing in thisrecord which indicates any manifestation of Respondent'sdispleasure with Thomas' work record or conduct over the5 years of his employment prior to the two unlawfulwarnings which appear in his records commencing Septem-ber 12, 1975, which warnings were found to have beenunlawfully motivated and were directed by AdministrativeLaw Judge Klein to be expunged from his record. (d) Inbalancing the underlying evidence upon which inferencesregarding Respondent's motivation of discharge are based,Carbide Tools, Incorporated, 205 NLRB 318, 328 (1973),there must be taken into account Respondent's unfairlabor practices against and general hostility towards the126 TAMA MEAT PACKING CORP.Union and particular hostility toward Richard Thomasbased upon his union activities. While such evidence by nomeans is dispositive, as counsel for Respondent emphasizesin his brief, I would be naive to ignore such evidence. AndI am not required to be naive, Shattuck Denn MiningCorporation (Iron King Branch) v. N.LRB., 362 F.2d 466(C.A. 9, 1966). (e) Regardless of the exact language used, Ihave concluded that Thomas did tell Roger Boldt that helooked so ill that he should go home. I have alsoconcluded, contrary to the testimony of Kesl, thatemployees Halverson and other employees said the samething to Boldt in front of Kesl at the same time andreceived no discipline whatsoever from Respondent be-cause of such suggestions, much less discharge as was thecase with Thomas. I view Respondent's treatment ofThomas, in this regard, as disparate.23(f) The mostsignificant reason advanced by Respondent for the dis-charge of Thomas, and indeed the misconduct which alonewas the basis for Thomas' suspension on July 19 (Monday)was that his statement to Mark Rutledge caused aslowdown in production. While there was no actualslowdown in production, Rutledge having already pulledthrough the carcasses on a manual basis after thebreakdown of the switch, the remark, contrary to Thomas'denial, tended to dissuade Rutledge from again performingthe manual pullthrough of the carcasses. What we aredealing here with, therefore, is not that Thomas' remarkscaused an immediate breakdown in production, but thatthey tended to cause an interference with an employee'sfuture conduct. It was Kesl's shouldering of that burdenwhich thereafter prevented an actual loss of production. Iregard Thomas' remark to have been a serious matterindeed, and I would perhaps find that statement, by anemployee of Thomas' persuasiveness, sufficient cause toconclude that the discharge, although eminently suspicious,was caused by Thomas stepping over the line andattempting to interfere with production, especially at a timewhen, according to the evidence at hand, Respondent wasfearful of its economic position. This genuine fear ofcompetitive position was demonstrated by Respondent'snotice to all employees (Resp. Exh. I, dated June 9, 1976)in which it eliminated the commission based on production(gang time) and also lowered the guarantee of hourly workfrom 40 to 36 hours. Thus, I conclude that Respondent'sconcern, particularly in the summer of 1976, was forproduction and elimination of excess costs. The record,however, does not close on this point. For the circumstanc-es of this case, including the testimony of Robert Bristol,Roger Boldt, and Respondent Supervisor Jerry Jacobi,shed extensive light on Respondent's response whichThomas' admonition to Rutledge brought about; andwhich causes me to conclude that such response (Thomas'suspension and discharge) was derived from pretextualunlawful motives.There is no doubt in my mind, on the basis of Boarddecision, as above noted, that Respondent's reaction to anemployee's interference with production may be swift andunconditional without its being unlawful, notwithstandingthat the employee was an active union member and the23 It is only arguable which is more disparate: Kesl having heardHalverson and not reporting him to Sasker as he reported Thomas; orobject of unlawful conduct on a prior occasion. Thus,interference with or deficiencies in production, or theharassment of other employees relating to production, isitself reason for discharge which cannot be undermined byconcomitant and open engagement in union activity.Sweetheart Plastics, Inc., Div. of Maryland Cup Corp., 209NLRB 776 (1974). Here, the evidence is that employeesBoldt and Hoffa called down to Supervisor Jacobi andleadman Kesl not to pull through "hot" cattle so quicklybecause the employees were not able to keep up with theproduction line. The awkward position of the cattle, pulledthrough so far and so fast by these two supervisors,required Hoffa and Boldt to lean out from the ledge to dotheir cutting work. Jacobi testified that had he and Kesllistened to Boldt and Hoffa and had not pulled the cattlethrough, there would have been a "hole in the line," and aninterruption in production. Neither Kesl or Jacobi reportedto higher supervision the statements by Boldt and Hoffa.The admonitions of Boldt and Hoffa, like that of Thomas,would have caused an interference in production. I regardthe apparent failure by Kesl and Jacobi to report Boldt'sand Hoffa's admonition to be disparate compared toreporting Thomas' statement to both Boldt (regarding hissickness) and to Rutledge, (regarding production) toSupervisor Sasker. This disparity in treatment, I findsignificant. Thomas was discharged. Boldt and Hoffa wereapparently not reported. As Jacobi testified, he did notremonstrate against Boldt because Boldt did not seem"mad" when he spoke to Jacobi. This had no bearing onthe question of whether Boldt's and Hoffa's conduct wouldinterfere with production. (g) Of even greater significance, Ifind two aspects of Respondent's conduct demonstratingthe pretextual nature of its disciplining Thomas, hiding itsunion animus as the motive for the discharge: (1) I1 findRespondent's failure to investigate both the Roger Boldtillness matter and the Mark Rutledge report of the Thomasadmonition, beyond speaking to their own supervisors,peculiarly unsatisfactory and (2) I regard SupervisorSasker's failure to act or react significantly, after beinginformed of both the Roger Boldt sickness incident and theMark Rutledge production incident (1 have specificallydiscredited Kesl's contrary testimony on this point,however), to be inconsistent with its view that themisconduct was substantial enough to form the basis ofsuspension and later discharge.The record herein shows that Stanley Sasker is RichardThomas' supervisor. The record also shows that Sasker wasone of the two supervisors who warned Richard Thomas,in writing, of prior misconduct with regard to "threaten-ing" Kenneth Dahlman on a physical basis. It was thisthreat, along with another one, that was ordered expungedfrom Thomas' work record.With regard to (1), above, Respondent's alleged good-faith belief that it was Thomas' suggestion to Boldt to gohome that caused him to leave because of illness I findunconvincing in view of the fact that there was noinvestigation. This is totally apart from the fact that Keslnever reported-as Boldt credibly testified-that it was notRespondent, having heard of the incident, failing to discipline Halverson asit disciplined Thomas.127 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThomas alone who made the suggestion that Boldt gohome but other employees including Halverson.With regard to the Rutledge incident, while it is true thatRespondent spoke not only to supervisors, but also spokewith Mark Rutledge, I find that the lack of a furtherinvestigation, including obtaining Thomas' version of thefacts, indicates that Respondent, having heard of Thomasengaging in conduct which would specifically give rise to abasis for getting rid of him, seized upon the matters asreported to it with an unshakable tenacity from which theywould not be deflected. Had the investigation widened,Respondent would have had to take into account Boldt'sstatements, whether true or not true, that Boldt (I) wouldhave gone home because of illness regardless of anythingThomas said; (2) denied that Thomas told him that heshould go home and let the foreman do his job, and thatapplicants for employment were breaking down the doorsto work for Respondent; (3) was told by employee SteveHalverson to go home in the same conversation thatRichard Thomas told him to go home; and that bothstatements were made in Kesl's presence at the same time.As I have said, above, it is clear to me that Boldt was awitness friendly to Thomas. On the other hand, Boldt, stillemployed by Respondent, was giving testimony directlycontrary to Respondent's interests and facing Respon-dent's supervisors in the hearing room. See Georgia RugMill, 131 NLRB 1304 (1961). There is no suggestion in thisrecord that Halverson was ever the subject of discipline forsaying substantially the same thing to Boldt that Thomassaid.I conclude that the decision in Firestone Textile Compa-ny, a Division of Firestone Tire & Rubber Company, 203NLRB 89, 95 (1973), is particularly applicable here:The Board has consistently held that an employer'sfailure to conduct a full and fair investigation of anemployee's alleged misconduct is evidence of discrimi-natory intent, especially when viewed in the light of theemployer's union hostility. Norfolk Tallow Co., Inc., 154NLRB 1052, 1059; Shell Oil Company v. N.L.R.B., 128F.2d 206, 207 (C.A. 5, 1942); J. W. Mortell Company,168 NLRB 435, 452, enfd. with modifications 440 F.2d455, 458 (C.A. 7, 1971).With regard to (2), above, it will be recalled that theThomas admonition to the sick Roger Boldt occurred priorto the Mark Rutledge incident and thus occurred sometimeprior to July 16, 1976. The Mark Rutledge incident, theadmonition not to pull the carcasses through manually pastthe broken switch, occurred in the midafternoon of July 16,1976. Leadman Kesl testified that he told Sasker of theBoldt incident at the time of the occurrence and that hetold Sasker of the Mark Rutledge incident after work onthat day:24Although Sasker was called as a witness byRespondent, there is no testimony by Sasker or any otherRespondent witness to show that Sasker told Bristol or anyother of Respondent's supervisors of either of theseincidents at any time after they happened, much lessimmediately upon their occurrences. Earl Rutledge heardof the incident regarding his brother on Friday night, July16, and reported it to Bristol on the next morning. Bristolinvestigated the Mark Rutledge incident the next workingday. In view of the Boldt admonition and the MarkRutledge incident forming the basis for the discharge, andparticularly the Mark Rutledge incident forming the basisfor the July 19 suspension, I find it particularly noteworthythat Sasker did not take action against Thomas or even tellBristol of either of the incidents. Sasker, apparently nofriend of Thomas, was one of the signers of the writtenwarnings against it, thought so little of the both of theseincidents that he never reported either of them to Bristol.This is not altogether different from Sasker's conduct uponfirst learning of the alleged threat by Thomas to inflictphysical harm on employee Kenneth Dahlman whichAdministrative Law Judge Klein discussed in her decision.She found that Sasker thought so little of the threat in thatcase that he made no comment. Here, in the face of both ofthese alleged important elements of misconduct, Saskertook no action. Indeed, when Kesl told Sasker of the MarkRutledge incident regarding the admonition which wouldinterfere with production, Kesl could not even recallSasker's response. (h) Lastly, I am particularly mindful ofDirector of Industrial Relations Bristol's testimony regard-ing why he did not tell Thomas, at the time of thesuspension on July 19, when Thomas was in Bristol's office,of the reasons why Thomas was being suspended. Bristol'stestimony that he did not want to reveal the nature of thereason of the suspension because it might involve Respon-dent "tipping" his hand and that Bristol "just didn't wantto talk to Thomas," indicates to me a position of such anadversary nature that it no longer could be regarded asinvestigatory but was merely eliminating any opportunityfor Thomas to extricate himself from an apparentlydifficult situation. As I said before, it was a matter more ofpredisposition to corner Thomas rather than to investigatethe facts of alleged misconduct. In this regard I also notethat Bristol testified that he did not believe that a merewarning would suffice with regard to Thomas' misconductin the Mark Rutledge matter because he had alreadywarned Thomas twice and such warnings did not improveThomas' conduct. The two warnings that he admitted hehad in mind were the two illegal warnings which wereissued based upon Thomas' union activities.Such testimony by Bristol bolsters my conclusion thatthe reasons for suspension and discharge were pretextualand that Respondent's actual motivation was based uponunion animus.In the instant case, therefore, I have found thatRespondent has engaged in disparate conduct in itspunishment of Thomas with regard to both the MarkRutledge and Roger Boldt matters; failed to investigate thealleged misconduct in a reasonably fair and open matter;and in light of the aforementioned union animus andunlawful conduct by the Respondent, I draw the inference,from the entire record, that there is a preponderance ofevidence of an unlawful discriminatory basis in thesuspension and discharge of Thomas. I therefore concludethat the suspension and discharge of Thomas on July 1924 Again, I have not credited Kesl on this point.128 TAMA MEAT PACKING CORP.and 22, respectively, violated Section 8(a)(1) and (3) of theAct.I have found no evidence that Respondent's desire todischarge Thomas was based in any way on his havingtestified in prior Board proceedings or because he other-wise cooperated with the Board. I shall therefore recom-mend that the complaint be dismissed insofar as it allegesthat any of Respondent's conduct toward Thomas violatedSection 8(a)(1) and (4) of the National Labor RelationsAct, as amended.In sum, the fact that Respondent, as counsel forRespondent argued, did not also discharge other knownunion advocates who continued to remain on Respondent'spayroll does not negative any discriminatory unfair laborpractice directed against Thomas. The Great Atlantic &Pacific Tea Company, Inc., 210 NLRB 593 (1974). In anyevent, however, the fact that other union advocates remainin Respondent's employ can be distinguished from the caseinvolving Richard Thomas, for Thomas, the chief steward,as the record abundantly shows, was not merely a unionadvocate, but a union sore thumb.CONCLUSIONS OF LAW1. By failing and refusing to transfer or offer theopportunity to transfer to the position of backsaw operatorto Richard Thomas, during July 1976; by suspendingRichard Thomas on July 19, 1976; and by dischargingRichard Thomas on July 22, 1976, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.2. The General Counsel failed to prove, as alleged, by apreponderance of the evidence that during late June orearly July 1976, Respondent denied employee RichardThomas a transfer to the position of utility man in violationof Section 8(aX)(1), (3), and (4) of the Act, or that Thomaswas discharged in violation of Section 8(aX4) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct and have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that Respondent has committed variousunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act, in the mannercustomary in such cases.Having found that Respondent improperly suspendedand discharged Richard L. Thomas, I shall recommendthat he be offered reinstatement with backpay at 6-percent25 Employee Arden Vestal enjoyed a 3-week period (July 6-26) to decideif he wanted the backsaw job.26 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,interest per annum in conformity with the rules announcedin F. W. Woolworth Company, 90 NLRB 289 (1950), andIsis Plumbing & Heating Co., 138 NLRB 716 (1962).Having found that Respondent unlawfully failed to offerto Richard L. Thomas the position of backsaw operator, Ishall recommend that Respondent be ordered to offer himboth said position and his old position in its offer ofreinstatement, and that any employee employed in eitherposition be replaced if necessary. As is customary inRespondent's plant, Thomas shall have a reasonable periodof time, but not less than 3 consecutive weeks, to decidewhether to accept the job of backsaw operator.25Sincethere is no assurance that Thomas would have refused thebacksaw operator job, backpay will be computed on thebasis of what Thomas would have received absentRespondent's discrimination against him, i.e., on the basisof the backsaw operator rate of pay, commencing July 19,1976, when employee Vestal refused to continue in the job.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER26The Respondent, Tama Meat Packing Corp., Tama,Iowa, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in a labor organization byfailing or refusing to offer to its employees transfers toother employment positions or suspending or dischargingany of its employees or otherwise discriminating againstthem because of their membership in, sympathies for, oractivities on behalf of Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, Local P-46, herein called the Union, or any other labor organiza-tion.(b) In any other manner interfering with, restraining, orcoercing employees in the exercise of the right to self-organization, to form labor organizations, to join or assistthe Union, or any other labor organization, to bargaincollectively through representatives of their own choosing,and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection,or to refrain from any or all such activities.2. Take the following affirmative action designed toeffectuate the policies of the Act:(a) Offer Richard L. Thomas immediate and fullreinstatement to his former job and to the position ofbacksaw operator or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice to hisseniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered byreason of the unlawful discrimination against him in themanner set forth in the section of this Decision entitled"The Remedy."conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.129 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts of backpay due under theterms of this recommended Order.(c) Post at their offices copies of the attached noticemarked "Appendix."27Copies of said notice, on formsprovided by the Regional Director for Region I, afterbeing duly signed by Respondent's representatives, shall beposted by them immediately upon receipt thereof, and bemaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 18, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that any alleged unfair labor,practice not specifically found herein shall be dismissed.27 In the event the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in a labororganization by failing or refusing to offer to ouremployees transfers to other employment positions, orsuspending or discharging any of our employees, orotherwise discriminating against them because of theirmembership in, sympathies for, or activities on behalfof Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO, Local P-46, hereincalled the Union, or any other labor organization.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of therights guaranteed them in Section 7 of the NationalLabor Relations Act, as amended.WE WILL offer to Richard L. Thomas reinstatementto his former position and to the position of backsawoperator or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice tohis seniority or other rights and privileges, and WE WILLmake him whole for any loss of earnings he may havesuffered by reason of our unlawful discriminationagainst him, together with interest at the rate of 6percent per annum.TAMA MEAT PACKINGCORP.130